

	

		II

		109th CONGRESS

		1st Session

		S. 755

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Bunning introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To authorize the Secretary of Health and

		  Human Services to make grants to nonprofit tax-exempt organizations for the

		  purchase of ultrasound equipment to provide free examinations to pregnant women

		  needing such services, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Informed Choice Act

				.

		

			2.

			Grants for purchase of ultrasound equipment

			

				(a)

				In general

				The Secretary of Health and

			 Human Services may make grants for the purchase of ultrasound equipment. Such

			 ultrasound equipment shall be used by the recipients of such grants to provide,

			 under the direction and supervision of a licensed medical physician, free

			 ultrasound examinations to pregnant women needing such services.

			

				(b)

				Eligibility requirements

				An entity may receive a grant

			 under subsection (a) only if the entity meets the following conditions:

				

					(1)

					The entity is a nonprofit

			 private organization that is approved by the Internal Revenue Service as a

			 tax-exempt entity under section 501(c)(3) of the Internal Revenue Code of

			 1986.

				

					(2)

					The entity operates as a

			 community based pregnancy help medical clinic, as defined in subsection

			 (f).

				

					(3)

					The entity provides medical

			 services to pregnant women under the guidance and supervision of a physician

			 who serves as the medical director of the clinic and is duly licensed to

			 practice medicine in the State in which the entity is located.

				

					(4)

					The entity is legally

			 qualified to provide such medical services to pregnant women and is in

			 compliance with all Federal, State, and local requirements for the provision of

			 such services.

				

					(5)

					The entity agrees to comply

			 with the following medical procedures:

					

						(A)

						Each pregnant woman upon whom

			 the ultrasound equipment is used will be shown the visual image of the fetus

			 from the ultrasound examination and will be given a general anatomical and

			 physiological description of the characteristics of the fetus.

					

						(B)

						Each pregnant women will be

			 given, according to the best medical judgment of the physician performing the

			 ultrasound examination or the physician’s agent performing such exam, the

			 approximate age of the embryo or fetus considering the number of weeks elapsed

			 from the probable time of the conception of the embryo or fetus, based upon the

			 information provided by the client as to the time of her last menstrual period,

			 her medical history, a physical examination, or appropriate laboratory

			 tests.

					

						(C)

						Each pregnant woman will be

			 given information on abortion and alternatives to abortion such as childbirth

			 and adoption and information concerning public and private agencies that will

			 assist in those alternatives.

					

						(D)

						The entity will obtain and

			 maintain medical malpractice insurance in an amount not less than $1,000,000,

			 and such insurance will cover all activities relating to the use of the

			 ultrasound machine purchased with the grant under subsection (a).

					

					(6)

					The entity does not receive

			 more than 30 percent of its gross annual revenue from a single source or

			 donor.

				

				(c)

				Limitation on individual grant amount

				No grant under subsection (a)

			 may be made in an amount that exceeds an amount equal to 50 percent of the

			 purchase price cost of the ultrasound machine involved, or $20,000, whichever

			 is less.

			

				(d)

				Application for grant

				A grant may be made under

			 subsection (a) only if an application for the grant is submitted to the

			 Secretary and the application is in such form, is made in such manner, and

			 contains such agreements, assurances, and information as the Secretary

			 determines to be necessary to carry out this section.

			

				(e)

				Annual report to Secretary

				A grant may be made under

			 subsection (a) only if the applicant for the grant agrees to report on an

			 annual basis to the Secretary, in such form and manner as the Secretary may

			 require, on the ongoing compliance of the applicant with the eligibility

			 conditions established in subsection (b).

			

				(f)

				Definitions

				For purposes of this

			 Act:

				

					(1)

					The term community

			 based pregnancy help medical clinic means a facility that—

					

						(A)

						provides free medical

			 services to pregnant women under the supervision and direction of a licensed

			 physician who serves as the medical director for such clinic; and

					

						(B)

						does not charge for any

			 services rendered to its clients, whether or not such services are for

			 pregnancy or nonpregnancy related matters.

					

					(2)

					The term

			 Secretary means the Secretary of Health and Human Services.

				

				(g)

				Authorization of appropriations

				For the purpose of carrying

			 out this section, there are authorized to be appropriated $3,000,000 for fiscal

			 year 2006, and such sums as may be necessary for each of the fiscal years 2007

			 through 2009.

			

